Citation Nr: 1013896	
Decision Date: 04/13/10    Archive Date: 04/29/10

DOCKET NO.  08-04 546	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for bilateral hearing loss.  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

S. Dale, Associate Counsel







INTRODUCTION

The Veteran served as a member of the United States Army, 
with active service from May 1966 to April 1968.  He is a 
recipient of the Purple Heart Medal.  

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a November 2006 rating decision 
rendered by the Department of Veterans Affairs (VA) Regional 
Office in St. Louis, Missouri (the RO).  

In the aforementioned November 2006 rating decision, the RO 
denied the Veteran's claim for service connection for 
bilateral tinnitus.  The Veteran expressed disagreement with 
that decision in December 2006.  In a December 2007 Decision 
Review Officer (DRO) decision, the Veteran was awarded 
service connection for tinnitus; evaluated 10 percent 
disabling, effective March 7, 2006.  A January 2008 DRO 
decision granted the Veteran an earlier effective date of 
March 3, 2006 for his service-connected bilateral tinnitus.  
Since service connection was granted, the Veteran's appeal as 
to that issue has become moot.  The Veteran has not disagreed 
with the assigned disability rating or the effective date.  
See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) [where 
an appealed claim for service connection is granted during 
the pendency of the appeal, a second Notice of Disagreement 
must thereafter be timely filed to initiate appellate review 
of "downstream" issues such as the compensation level 
assigned for the disability or the effective date of service 
connection].  Therefore, that matter has been resolved and is 
not in appellate status.


FINDING OF FACT

The Veteran's bilateral hearing loss is causally related to 
his service.  


CONCLUSION OF LAW

Bilateral hearing loss was incurred in active service. 38 
U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.102, 3.303, 3.307, 3.309, 3.385 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims file.  Although the Board has an obligation 
to provide reasons and bases supporting this decision, there 
is no need to discuss, in detail, the evidence submitted by 
the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 
1378, 1380-81 (Fed. Cir. 2000) (the Board must review the 
entire record, but does not have to discuss each piece of 
evidence).  The analysis below focuses on the most salient 
and relevant evidence and on what this evidence shows, or 
fails to show, on the claims.  The Veteran must not assume 
that the Board has overlooked pieces of evidence that are not 
explicitly discussed herein.  See Timberlake v. Gober, 14 
Vet. App. 122 (2000) (the law requires only that the Board 
address its reasons for rejecting evidence favorable to the 
Veteran).  

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I.  The Veteran's Claims Assistance Act of 2000 (the VCAA)

The Veteran's claim of entitlement to service connection for 
bilateral hearing loss has been granted, as discussed below.  
As such, the Board finds that any error related to the VCAA 
on this claim is moot.  See 38 U.S.C.A. §§ 5103, 5103A (West 
2002 & Supp. 2009); 38 C.F.R. § 3.159 (2009); Mayfield v. 
Nicholson, 19 Vet. App. 103, (2005), rev'd on other grounds, 
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  

II.  Service Connection

The Veteran alleges that he currently suffers from bilateral 
hearing loss that is the result of his time in active duty 
service.  Specifically, the Veteran alleges that his exposure 
to noise in connection with his Military Occupational 
Specialty (MOS) as a helicopter mechanic as well as 
experiencing rocket attacks while in combat in the Republic 
of Vietnam caused his bilateral hearing loss.  

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  See 38 U.S.C.A. § 1110 
(West 2002).  For the showing of chronic disease in service 
there is required a combination of manifestations sufficient 
to identify the disease entity, and sufficient observation to 
establish chronicity at the time.  See 38 C.F.R. § 3.303(b) 
(2009).  If chronicity in service is not established, a 
showing of continuity of symptoms after discharge is required 
to support the claim.  Id.  Service connection may be granted 
for any disease diagnosed after discharge, when all of the 
evidence establishes that the disease was incurred in 
service.  See 38 C.F.R. § 3.303(d) (2009).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

For the purpose of applying the laws administered by the VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz (Hz) is 40 decibels (dB) or greater; 
or when the auditory thresholds for at least three of the 
frequencies 500, 1000, 2000, 3000 or 4000 Hz are 26 dB or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  See 38 C.F.R. §  3.385 
(2009).  When audiometric test results at a Veteran's 
separation from service do not meet the regulatory 
requirements for establishing a "disability" at that time, 
he or she may nevertheless establish service connection for a 
current hearing disability by submitting evidence that the 
current disability is causally related to service.  See 
Hensley v. Brown, 5 Vet. App. 155, 158 (1993).

The VA audiological examinations provided to the Veteran in 
September 2006 and November 2007 establish that the Veteran 
currently suffers from bilateral hearing loss for VA purposes 
under 38 C.F.R. § 3.385.  See the September 2006 and November 
2007 VA audiological examination reports.  Hickson element 
(1) is demonstrated.  

Service treatment records indicate the Veteran was provided 
audiometric evaluations in September 1964, March 1966 and 
February 1967; none of which reflect bilateral hearing loss 
for VA purposes under 38 C.F.R. § 3.385.  It does not appear 
that the Veteran was provided an audiometric evaluation as a 
part of his April 1968 separation examination.  

The question must be answered, though, as to whether the 
Veteran likely incurred acoustic trauma during service.  As 
noted above, the Veteran's DD-214 indicates that he was a 
helicopter mechanic - a military occupational specialty 
associated with noise exposure.  He is certainly competent to 
provide lay evidence that he was exposed to loud noises which 
were associated with his military occupation, and there is 
nothing to contradict his statements.  See, e.g., Layno v. 
Brown, 6 Vet. App. 465 (1994).  Moreover, it appears that the 
RO conceded noise exposure for the purposes of granting the 
Veteran's claim for service connection for bilateral tinnitus 
based on his receipt of the Purple Heart Medal.  As will be 
discussed further below, the Veteran was awarded the Purple 
Heart Medal in connection with a laceration of the left hand 
due to a fragment from a nearby mortar explosion.  In light 
of the Veteran's in-service MOS and his receipt of the Purple 
Heart Medal secondary to the Veteran's close proximity to a 
mortar explosion, the Board concludes that the Veteran was 
incurred noise exposure during his service, and Hickson 
element (2) is met.  

Turning to crucial Hickson element (3), medical nexus, there 
are two medical opinions of record concerning the Veteran's 
bilateral hearing loss claim; both of which are unfavorable 
to the Veteran's claim.  However, for the reasons discussed 
immediately below, the Board finds the September 2006 and 
November 2007 VA examinations and medical opinions contained 
in the addendums to be inadequate.  

In sum, the medical opinion within the November 2006 addendum 
to the September 2006 VA audiological examination stated that 
the Veteran's currently diagnosed bilateral hearing loss was 
NOT at least as likely as not related to his service 
[emphasis as in the original].  See the November 2006 
addendum to the September 2006 VA audiological examination.  
The VA examiner reasoned that the Veteran's service treatment 
records reflect bilateral hearing within normal limits during 
his service, and the Veteran's statements at the VA 
examination indicated that he first experienced bilateral 
hearing loss in 1985 - more than 18 years after his 
separation from service.  The VA examiner further observed 
that the Veteran had "an extensive history of unprotected 
recreational noise exposure of the past 50 years."  See id.  

The same VA audiological examiner re-examined the Veteran in 
November 2007, and in an addendum to that examination report, 
she reiterated her earlier opinion that the Veteran's 
bilateral hearing loss was not the result of his in-service 
noise exposure; relying, once again, the Veteran's service 
treatment records reflecting normal hearing during his 
service, the Veteran's history of unprotected noise exposure, 
the Veteran's statement that he first experienced bilateral 
hearing loss in 1985 and the lack of medical complaints of 
bilateral hearing loss until filing his claim for 
compensation in March 2006.  

However, as noted above, the Board finds the September 2006 
and November 2007, to include the medical opinions contained 
in the addendums to these examinations, to be inadequate.  
First, the Board observes that the VA audiological 
examinations are devoid of any mention of the February 1968 
mortar explosion which resulted in a fragment laceration to 
the Veteran's left hand and receipt of the Purple Heart 
Medal.  It is obvious that the Veteran was close to the 
exploding mortar to have sustained his left hand injury.  The 
Veteran's close proximity to an exploding mortar is 
elementally crucial to the Veteran's claim for service 
connection for bilateral hearing loss.  Second, the VA 
examiner twice noted that the Veteran's hearing was normal 
upon examination during his service in September 1964, March 
1966 and February 1967.  However, the Veteran's in-service 
audiological evaluations reflecting normal hearing were 
conducted before the February 1968 mortar explosion.  As 
noted above, the Veteran's only in-service examination after 
the mortar explosion was his April 1968 separation 
examination in which his hearing acuity was not tested.  
Indeed, the Veteran has asserted that his hearing loss was 
due to his exposure to noise from rocket and mortar attacks.  
A fact not considered by the VA audiologist.    

Next, the Board notes that the September 2006 and November 
2007 VA examination reports are contradictory concerning the 
Veteran's civilian noise exposure.  The September 2006 VA 
examination report reflects that the Veteran has "an 
extensive history of unprotected recreational noise 
exposure."  However, the September 2006 VA examination 
report reflects that this statement was predicated on the 
Veteran's reports that he "has gone hunting a couple of 
times per year."  See the September 2006 VA examination 
report.  However, the November 2007 VA examination report 
reflects that the Veteran's "civilian noise exposure is 
minimal."  See the November 2007 VA examination report.  
This suggests that the Veteran's postservice occupational 
noise exposure was in consequential 

In light of the lack of consideration of the February 1968 
mortar explosion and the contradictions found within the 
September 2006 and November 2007 VA examinations, the Board 
concludes that such are inadequate.  See Barr v. Nicholson, 
21 Vet. App. 303, 311 (when VA undertakes to provide a VA 
examination or obtain a VA opinion, it must ensure that the 
examination or opinion is adequate).

As noted above, the Veteran has asserted that he has 
experienced hearing loss since his service.  Although the 
Board notes that the competent medical evidence does not 
reflect any evidence of complaints or a diagnosis of 
bilateral hearing loss until many years after service, the 
Board has no reason to doubt the Veteran's statements.  

Furthermore, as stated previously, he has established service 
connection for tinnitus.   The fact that the veteran has been 
diagnosed as having tinnitus as a result of his in-service 
noise exposure and granted compensation for tinnitus adds to 
the credibility of the Veteran's contention that his hearing 
loss disability is related to service because "an associated 
hearing loss is usually present" with tinnitus.  The Merck 
Manual, Sec. 7, Ch. 82, Approach to the Patient with Ear 
Problems.  Concerning this, the Board notes that tinnitus may 
occur as a symptom of nearly all ear disorders including 
sensorineural or noise- induced hearing loss.  Id.  With 
regard to the latter, the evidence of record reflects that 
the Veteran's tinnitus is noise-induced, i.e., a result of 
his exposure to acoustic trauma during service.  In this 
regard, the Board notes that "high frequency tinnitus usually 
accompanies [noise-induced] hearing loss."  The Merck Manual, 
Section 7, Ch. 85, Inner Ear.

In light of the evidence that the Veteran was exposed to 
acoustic trauma in service, to include helicopter noise as 
well as noise from a mortar explosion in close proximity, the 
weight of the probative evidence of record indicates that the 
Veteran as likely as not incurred bilateral hearing loss 
during service.  

Therefore, the benefit-of-the-doubt will be conferred in his 
favor and his claim for service connection is granted, 
subject to the controlling laws and regulations, which govern 
awards of VA compensation.  See 38 U.S.C.A. § 5107(b) (West 
2002); 38 C.F.R. §§ 3.102, 3.400 (2009); see also Gilbert v. 
Derwinksi, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for bilateral hearing loss 
is granted.



____________________________________________
DAVID L. WIGHT
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


